     Case 1:19-cv-01189-DAD-BAM Document 10 Filed 08/18/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7
                                       UNITED STATES DISTRICT COURT
 8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
      OMAR CABRERA,                                        Case No. 1:19-cv-01189-DAD-BAM
11
                          Plaintiff,                       FINDINGS AND RECOMMENDATIONS TO
12                                                         DISMISS ACTION WITHOUT PREJUDICE
              v.
13                                                         (Doc. No. 1)
      CHARLES MARTIN BARRETT,
14
                          Defendant.                       FOURTEEN-DAY DEADLINE
15

16           Plaintiff Omar Cabrera (“Plaintiff”), is a state prisoner proceeding pro se and in forma

17   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983 and Bivens v. Six Unknown

18   Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). Plaintiff’s complaint is

19   currently before the Court for screening.

20           I.      Screening Requirement and Standard

21           The Court screens complaints brought by persons proceeding pro se and in forma

22   pauperis. 28 U.S.C. § 1915(e)(2). Plaintiff’s complaint, or any portion thereof, is subject to

23   dismissal if it is frivolous or malicious, if it fails to state a claim upon which relief may be

24   granted, or if it seeks monetary relief from a defendant who is immune from such relief. 28

25   U.S.C. § 1915(e)(2)(B)(ii).

26           A complaint must contain “a short and plain statement of the claim showing that the

27   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

28   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
                                                          1
     Case 1:19-cv-01189-DAD-BAM Document 10 Filed 08/18/20 Page 2 of 6

 1   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

 2   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken as

 3   true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc.,

 4   572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

 5           To survive screening, Plaintiffs’ claims must be facially plausible, which requires

 6   sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable

 7   for the misconduct alleged. Iqbal, 556 U.S. at 678; Moss v. U.S. Secret Serv., 572 F.3d 962, 969

 8   (9th Cir. 2009). The sheer possibility that a defendant acted unlawfully is not sufficient, and mere

 9   consistency with liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678;

10   Moss, 572 F.3d at 969.

11           II.     Background

12           Plaintiff solely names Charles M. Barrett as a defendant. In his form complaint, Plaintiff

13   asserts claims under 42 U.S.C. § 1983 and Bivens, 403 U.S. 388 for violation of his Sixth

14   Amendment rights. (Doc. No. 1.)

15           Plaintiff alleges that he hired Mr. Barrett in 2015 to represent him in a criminal

16   proceeding before the Kings County Superior Court. According to the complaint, Mr. Barrett

17   disclosed confidential information to a witness, Plaintiff’s ex-wife, and told her to make false

18   statements at trial. Plaintiff further alleges that Mr. Barrett did not investigate Plaintiff’s case.

19   Plaintiff requested a Marsden hearing and Mr. Barrett was removed from Plaintiff’s case due to

20   his failure to investigate. After Mr. Barrett was removed from the case, he allegedly told
21   Plaintiff’s brother that he would refund $5,000.00 of his $25,000.00 fee but has not done so.

22           On May 28, 2018, Plaintiff filed a complaint with the California State Bar regarding Mr.

23   Barrett. On July 3, 2018, Plaintiff received a letter from the California State Bar assigning an

24   investigator to Plaintiff’s complaint. Plaintiff subsequently provided evidence and documents to

25   the California State Bar. The assigned investigator did not contact Plaintiff’s ex-wife or brother.

26   On January 29, 2019, Plaintiff received a letter from the California State Bar stating that the
27   investigation was complete and no disciplinary charges would be filed against Mr. Barrett. On

28   February 11, 2019, Plaintiff submitted a written request expressing his disagreement with the
                                                          2
     Case 1:19-cv-01189-DAD-BAM Document 10 Filed 08/18/20 Page 3 of 6

 1   California State Bar’s decision and requesting review. On May 3, 2019, Plaintiff received a letter

 2   from the California State Bar notifying Plaintiff that it had determined there was insufficient basis

 3   to reopen the matter.

 4           In his request for relief, Plaintiff seeks “interest on the $25,000 and all other damages” as

 5   well as costs of suit and such relief as is fair, just and equitable.

 6           III.    Discussion

 7           For the reasons discussed below, the Court will recommend that this action be dismissed

 8   without prejudice.

 9           A.      Section 1983—Private Parties

10           Plaintiff alleges violation of his Sixth Amendment rights pursuant to 42 U.S.C. § 1983.

11   Section 1983 provides a mechanism for the private enforcement of substantive rights conferred by

12   the Constitution and federal statutes. Graham v. Connor, 490 U.S. 386, 393–94 (1989). Section

13   1983 “is not itself a source of substantive rights,” it merely provides a method for vindicating

14   federal rights. Albright v. Oliver, 510 U.S. 266, 271 (1994) (citation omitted). To state a claim

15   under section 1983, a plaintiff must allege: (1) the deprivation of any rights, privileges, or

16   immunities secured by the Constitution; (2) by a person acting under the color of state law. West

17   v. Atkins, 487 U.S. 42, 48–49 (1988).

18           A showing that the defendant has acted under the color of state law is a prerequisite for

19   any relief under section 1983. See O'Guinn v. Lovelock Corr. Ctr., 502 F.3d 1056, 1060 (9th Cir.

20   2007) (allegation of state action is “necessary element of a § 1983 claim”). A person acts under
21   color of state law when he or she “exercises power possessed by virtue of state law and made

22   possible only because the wrongdoer is clothed with the authority of state law.” West, 487 U.S at

23   49. Generally, private parties do not act under color of state law for section 1983 purposes. See

24   Price v. Hawaii, 939 F.2d 702, 707-08 (9th Cir. 1991). Indeed, the law presumes that conduct by

25   private actors is not state action. Florer v. Congregation Pidyon Shevuyim, N.A., 639 F.3d 916,

26   922 (9th Cir. 2011). The ultimate issue in determining whether a person is subject to suit under a
27   federal civil rights action is whether the alleged infringement of federal rights is fairly attributable

28   to the government. Rendell-Baker v. Kohn, 457 U.S. 830, 838 (1982); see also Huffman v. Cty. of
                                                          3
     Case 1:19-cv-01189-DAD-BAM Document 10 Filed 08/18/20 Page 4 of 6

 1   L.A., 147 F.3d 1054, 1057 (9th Cir. 1998) (holding that a defendant must have acted “under color

 2   of law” to be held liable under § 1983). Simply put, section 1983 “excludes from its reach merely

 3   private conduct, no matter how discriminatory or wrongful.” American Mfrs. Mut. Ins. Co. v.

 4   Sullivan, 526 U.S. 40, 50 (1999) (citations and internal quotations omitted).

 5            Whether an attorney representing a criminal defendant is a public defender, court-

 6   appointed counsel, or private counsel, he or she does not act under color of state law. See Polk

 7   County v. Dodson, 454 U.S. 312, 317–18 (1981) (“[A] lawyer representing a client is not, by

 8   virtue of being an officer of the court, a state actor ‘under color of state law’ within the meaning

 9   of § 1983.”); Szijarto v. Legeman, 466 F.2d 864, 864 (9th Cir. 1972) (holding that a claim of

10   ineffective assistance of a retained trial attorney was not a cognizable claim under § 1983 because

11   “an attorney, whether retained or appointed, does not act ‘under color of’ state law.”). Here,

12   Plaintiff only sues only his criminal defense attorney, Mr. Barrett. Because a criminal defense

13   attorney does not act under color of state law, Plaintiff fails to state a cognizable claim against

14   Mr. Barrett under section 1983.1

15            B.       Bivens—Private Parties

16            Under Bivens, a plaintiff may sue a federal officer in his or her individual capacity for

17   damages for violating the plaintiff's constitutional rights. See Bivens, 403 U.S. at 397. “Actions

18   under § 1983 and those under Bivens are identical save for the replacement of a state actor

19   under § 1983 by a federal actor under Bivens.” Van Strum v. Lawn, 940 F.2d 406, 409 (9th

20   Cir.1991). To state a claim under Bivens, a plaintiff must allege: (1) that a right secured by the
21   Constitution of the United States was violated, and (2) that the alleged violation was committed

22   by a federal actor. See Van Strum, 940 F.2d at 409.

23

24

25   1
               A private party may, under limited circumstances, act under the color of state law when “he is a willful
     participant in joint action with the State or its agents.” Dennis v. Sparks, 449 U.S. 24, 27 (1980). Here, even under the
26   most liberal reading of the complaint, Plaintiff does not allege any conspiracy or joint action between Mr. Barrett and
     any State actor to violate his Sixth Amendment rights. However, even to the extent he might be able to do so,
27   Plaintiff’s claim would be barred under Heck v. Humphrey, 512 U.S. 477, 481-82, 487 (1994), because prevailing on
     a claim for a violation of the Sixth Amendment right to counsel in a criminal proceeding would necessarily imply the
28   invalidity of Plaintiff's conviction. Roya v. Scott, 2009 WL 528780, at *2 (E.D. Cal. Mar. 2, 2009).
                                                                 4
     Case 1:19-cv-01189-DAD-BAM Document 10 Filed 08/18/20 Page 5 of 6

 1          As noted above, Plaintiff solely names Mr. Barrett, his criminal defense attorney in a state

 2   court criminal proceeding, as a defendant. Mr. Barrett is not a federal actor and Plaintiff has

 3   accordingly failed to state a cognizable claim against him under Bivens.

 4          C.      Habeas Action

 5          To the extent that Plaintiff is attempting to challenge the validity of his conviction and his

 6   incarceration, the exclusive method for asserting that challenging is by filing a petition for writ of

 7   habeas corpus. It has long been established that state prisoners cannot challenge the fact or

 8   duration of their confinement in a section 1983 action, and that their sole remedy lies in habeas

 9   corpus relief. Wilkinson v. Dotson, 544 U.S. 74, 78 (2005) (“[A] prisoner in state custody cannot

10   use a § 1983 action to challenge the fact or duration of his confinement. He must seek federal

11   habeas corpus relief (or appropriate state relief) instead.”).

12          D.      Leave to Amend

13          “A pro se litigant must be given leave to amend his or her complaint, and some notice of

14   its deficiencies, unless it is absolutely clear that the deficiencies of the complaint could not be

15   cured by amendment.” Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995). Because it

16   does not appear possible that the deficiencies identified herein can be cured by amending the

17   complaint, leave to amend is not warranted. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th

18   Cir. 2000) (en banc).

19          IV.     Conclusion and Recommendation

20          Based on the foregoing, the Court HEREBY RECOMMENDS that this action be
21   dismissed without prejudice.

22          These Findings and Recommendation will be submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

24   (14) days after being served with these Findings and Recommendation, Plaintiff may file written

25   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

26   Findings and Recommendation.” Plaintiff is advised that failure to file objections within the
27   ///

28   ///
                                                         5
     Case 1:19-cv-01189-DAD-BAM Document 10 Filed 08/18/20 Page 6 of 6

 1   specified time may result in the waiver of the “right to challenge the magistrate’s factual

 2   findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

 3   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 4
     IT IS SO ORDERED.
 5

 6      Dated:     August 18, 2020                            /s/ Barbara    A. McAuliffe          _
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       6
